DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-13, 15, 17-18 and 21-26 are examined herein.

Affidavit
The affidavit, of 1/21/2021, was received and considered.  Ms. Frothingham, the assignee’s Quality Manager’s, time, education and experience are appreciated in this matter.
It was asserted, that the ‘775 Application discloses cold-soaked oatmeal (and other) mixtures, and methods of making the same using a high pressure pasteurization (HPP). In some exemplary embodiments, such as those presently claims, the HPP process requires specific pressure, temperature, and other parameters (e.g., time). For example, independent claim 12 currently requires an HPP process that utilizes a pressure of 82,000 - 92,000 PSI, and a temperature of 30 - 50 °F. Dependent claims 13, 15, 17, 18 and 21-26 further define the parameters of the HPP process, reciting e.g., specific durations of time and/or pressure levels.
I understand that the current claims have been rejected by the Examiner assigned to this patent application. I have reviewed the Non-Final Office Action dated July 27, 2020 (“Office Action”), as well as the asserted prior art references cited therein (a webpage entitled “Overnight, No-Cook Refrigerator Oatmeal” (hereinafter “Matheny”)1; Huang, Hsiao-Wen, et al. “Current status and future trends of high-
As explained in the specification, and illustrated by the comparative data provided therein, oatmeal mixtures prepared in accordance with the claimed methods display surprising (and superior) properties compared to traditional cold-soaked oatmeal. For example, the present methods “produce an oatmeal mixture which typically has a mushier, creamier, and thicker consistency (pudding-like) compared to otherwise identical oatmeal mixtures allowed to cold-soak at room temperature (approximately 73.4° F.) and 1 atm (14.7 PSI) of pressure for the same duration of time as the HPP process.” Specification at [0035], see also FIGs. 3-4 (showing images of the results). These improved organoleptic properties were also observed when an oatmeal mixture prepared according to the present claims was compared against an otherwise identical mixture prepared allowed to cold-soak for about 12 hours. See Specification at [0038], FIGs 6-7. In my opinion, a person of ordinary skill in the art would agree that the provided data demonstrates that the claimed methods produce a superior oatmeal mixture compared to traditional cold-soaked oatmeal prepared by a quick soak process (i.e., with an identical time parameter) as well as cold-soaked oatmeal allowed to soak for several hours (e.g., a traditional “overnight oats” method as described by Matheny, the primary reference cited to support both obviousness rejections in the Office Action).
As explained in the specification, the improved organoleptic properties of oatmeal mixtures prepared using Applicant’s claimed methods is at least partially 
This surprising result is illustrated, e.g., by FIG. 5, which shows a top perspective view the cold-soaked oatmeal mixture of FIG. 1 (top) which was subjected to HPP processing, and top perspective view of the oatmeal mixture of FIG. 3 (bottom), which was prepared using a traditional method without HPP processing. FIG. 5 is reproduced below for convenience:
I understand that both of the prior art rejections asserted in the Office Action cite Matheny as a primary reference, relying upon Matheny’s disclosure regarding methods of preparing cold-soaked oatmeal using a traditional overnight soaking method. However, I further understand that the specification and figures of the current application provide comparative data showing the improved properties of exemplary oatmeal mixtures prepared using a method that is commensurate in scope with the present claims, as compared against cold-soaked oatmeal mixtures prepared using either a quick soak or a traditional overnight soak. See, e.g., FIGs. 1-5, [003 5]-[003 8].
In response, it is agreed that amended independent claim 12 now requires an HPP process that utilizes a pressure of 82,000 - 92,000 PSI, and a temperature of 30 - 
Paragraph 0035 of the pending Specification discusses Figures 1 and 2, wherein the method of manufacturing, includes: 7 minutes and 51 seconds in a HPP hyperbaric vessel at conditions of 87,000 PSI and 40.6 degrees Fahrenheit. These examples are not within the scope of independent claim 12 because at least the HPP pressure and temperature shown, are not commensurate in scope with the claims, and the results are not shown as being toward the claimed features, including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result.
Also, organoleptic properties are an indefinite concept since they are determined based on opinions of individual tasters, and the consistency of the composition, in some definitive technical unit, is not shown or claimed. Therefore this a also not a proper showing of unexpected results.

A proper showing of unexpected includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.
 
It was asserted, that in Ms. Frothingham’s opinion, one of ordinary skill in the art would agree that this comparative data shows that oatmeal mixtures prepared using the presently claimed methods produce superior results, and that these results are unexpected - e.g., as noted in the specification, it is surprising that the HPP-treated oats retained their shape, rather than being “obliterated” after being treated with >80,000 PSI for several minutes. Specification at [0039], To the contrary, this data shows that oats in 
In response, this opinion is appreciated, however, in the case of showing unexpected result specific types of evidence must be provided, as noted above, therefore absent a proper showing of unexpected definitive results, said opinion is not persuasive.

It is asserted, that that Examiners must consider comparative data in the specification which is intended to illustrate the claimed invention in reaching a conclusion with regard to the obviousness of the claims, pursuant to guidelines set forth in the Manual of Patent Examining Procedure (MPEP) which governs the examination procedure. In my opinion, a person of ordinary skill in the art would agree that the comparative data provided in the specification of the ‘775 Application constitutes evidence of the nonobviousness of the current claims over the prior art identified in the Office Action. Moreover, I understand that this comparative data was specifically directed to a comparison against a cold-soak method as described in the primary reference (i.e., Matheny) and consequently provides evidence of superior and unexpected results compared against the closest prior art identified by the Examiner. For at least this reason, it is my opinion that a person of ordinary skill in the art would agree that the presently claimed methods display surprising and unexpected results over the asserted prior art combinations set forth in the Office Action.
In response, as noted above a proper showing of unexpected results has not been provided to the office, therefore this assertion is not persuasive.

It is asserted, that in addition to this comparative data provided in the specification, I am aware of additional experimental studies which demonstrate the surprising and unexpected results observed when oatmeal mixtures are prepared in accordance with the present claims. In particular, I have conducted experimental studies regarding the effect of processing time on the texture and organoleptic properties of oatmeal mixtures prepared using an HPP process in accordance with the claimed methods. This data illustrates that importance the temperature and pressure parameters required by independent claim 12, and further demonstrates that processing time under pressure is also a relevant parameter with implications for the organoleptic properties of the resulting oatmeal mixture. 
This further supports the nonobviousness of dependent claims in the current application (e.g., claims 15 and 17), which limit the processing time during one or more steps in the HPP process.
In order to evaluate the impact of the hold time under pressure during the HPP process, 3 different flavors/SKUs were selected on the basis of representing varying texture across the line of Applicant’s MUSH brand of overnight oats product: (1) MUSH Strawberry Overnight Oats (least viscous); (2) MUSH Vanilla Bean Overnight Oats (average viscosity); and (3) MUSH Apple Pie (most viscous). Samples of each flavor/SKU were selected to test the effect of increased time under pressure during the HPP process. 
In particular, 4 consecutive cases were collected for each product, eliminating any batch-to-batch variation from the experimental data. The cases were tested for 

Product    	HPP Time    		HPP Pressure
Strawberry    180    seconds    	85,000 psi
Vanilla Bean 	360    seconds    	85,000 psi
Apple Pie    	180    seconds    	85,000 psi
Table 1. Current specifications for each of the tested flavors/SKUs.

Four testing conditions were selected to study the effect of increased hold time during the HPP process:
Test 1: [Control] - a finished product that had previously gone through 1 cycle of HPP at the normal time and temperature. See Table 1 (i.e., 180 or 360 seconds)

Test 2: [Experimental] - an additional 180 second cycle.

Test 3: [Experimental] - an additional 360 second cycle.

Test 4: [Experimental] - two additional 360 second cycles





As noted above, this experiment was designed to evaluate the impact of time under pressure during the HPP process. Other HPP parameters were held constant (i.e., pressure was maintained at 85,000 psi and the temperature was maintained within the range of 30 - 50 °F).
After processing was complete, an organoleptic evaluation was performed by the Quality and Operations Team at MUSH, Each variable was evaluated for flavor, aroma, appearance and texture. The results of this study are summarized below by Tables 2-4 and the accompanying photographs of representative test samples.

The results for the tested samples of MUSH Strawberry Overnight Oats are summarized by Table 2 below:




Photographs of representative test samples illustrate the visible separation and texture changes observed in the three experimental test groups:

    PNG
    media_image1.png
    357
    363
    media_image1.png
    Greyscale


The results for the tested samples of MUSH Vanilla Bean Overnight Oats are summarized by Table 3 below:
Variable
Flavor/Aroma
Appearance
Texture

Vanilla and
Light tan with visible
Thick and creamy, soft oat consistency
Test 1: Control
creamy almond.
rolled oat pieces, with a
without any overly broken-down pieces

lightly sweet w ith no off flavors
creamy and consistent appearance.
of rolled oats. Spoonable and pleasant pudding-like texture, no svneresis or separation of liquid.




Test 2: 180
Meets standard above
Less creamy in appearance, more semisolid texture, some separation, less emulsified appearance appearing grainier.
Increased thickness, stickiness and texture. Still spoonable, slightly increased separation visible as a layer on top of oats. Less creamy texture, grainier.



Table 3. Results observed for MUSH Vanilla Bean Overnight Oats.




    PNG
    media_image2.png
    408
    280
    media_image2.png
    Greyscale


The following four images were obtained after tilting a representative test sample. As illustrated by these photographs, the three experimental test groups produced oatmeal mixtures which displayed increased syneresis (syneresis, in chemistry, refers to the extraction or expulsion of a liquid from a gel).

    PNG
    media_image3.png
    520
    399
    media_image3.png
    Greyscale

The results for the tested samples of MUSH Apple Pie Overnight Oats are summarized by Table 4 below:



23. Photographs of representative test samples illustrate the noticeably increased thickness, stickiness, and texture observed in the three experimental test groups:
11
Application No.: 16/199,775    Attorney Docket No.: 039734.00001

    PNG
    media_image4.png
    378
    464
    media_image4.png
    Greyscale

As illustrated by these results, all three products showed a noticeable difference in texture and appearance after being processed for additional time at a pressure of 85,000 psi. The increased hold time showed varying textural differences across the 
These experimental results demonstrate that a superior cold-soaked oatmeal mixture is produced using an HPP process commensurate in scope with the current claims, with a hold time of 180-360 seconds under a pressure of 85,000 psi. Increased time under pressure resulted in less desirable organoleptic properties, visible texture changes, and syneresis, as described above.
I understand that the current claim set includes dependent claims which set an upper limit on the HPP process step, e.g., claim 17, which requires that “the HPP process is carried out to completion within 15 minutes or less.” The experimental results described herein show that longer amounts of time under pressure above the 180-360 second default intervals for the tested flavors/SKUs resulted in increasingly poorer organoleptic properties and/or other negative effects such as syneresis. Extrapolating from this data, an HPP processing time above claim 17’s upper limit of 15 minutes would be expected to generate a poor quality product. This cut-off serves to distinguish the rapid HPP methods described in the present application from conventional cold-soaked oatmeal preparation methods which require long periods of time (e.g., several hours to overnight as described in primary reference Matheny).


In response, claim 12 recites:
A method of manufacturing an (any) oatmeal mixture, comprising:
placing a plurality (any amount) of raw oats and a (any amount of) liquid in a (any) container; 
sealing the container (by any method, with any process parameters, with any material internal or external to the container); and 
subjecting the container to a high pressure pasteurization process, comprises:
a pressure of 82,000 - 92,000 PSI, and 
a temperature of 30 - 50 °F.

	The test results were not toward the broad method claimed, they did not present, how endpoints for: any amount or type of raw oats, any amount or type of liquid, any type of container, sealing any type of container by any method using any process parameters and any material, and a HPP pressure and temperature of 82,000 - 92,000 PSI, and 30 - 50 °F, provide the unexpected result, not to unclaimed features.
Also, claim 12 does not require a HPP process claim, yet the experiment used times 180 or 360 seconds.

Experimental pressure was toward a single value, of 85,000 psi.
It is stated that the temperature was maintained within the range of 30 - 50 °F, however no temperature data points used are shown. Test results must show all of the actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.  The experiment provided does not do this.
Results are in the form of the indefinite properties of the composition itself, appearance and texture.
The declaration does not provide:
A description of precisely what was tested, including the invention as claimed, and the closest prior art. 
It lacks a description of all of the test conditions. The test results do not include: all the steps claimed and carried out, everything about the materials claimed and employed, wherein nothing concerning the work relied upon is left to conjecture. 
The results of the test performed is not on the invention as claimed.
The results of the test performed does not point out what the closest prior art is.
There is not showing of statistical and practical significance of unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
The analysis of the test results, do not include: conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient; wherein 
Because the independent claim is so broad, a (D)esign (O)f (E)xperiment required to provide evidence of unexpected results would require an enormous matrix.  The examiner would be happy to discuss this topic in detail, if Applicant would like to schedule an Office Interview.
In conclusion, at this time, a proper showing of unexpected results has not been presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, 17-18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matheny in view of the combination of Huang, Miller (2006/0099306) and NSW.
Matheny: Overnight, No-Cook Refrigerator Oatmeal; published online at least by May 31, 2012 at:  https://web.archive.org/web/20120531205101/https://www.theyummylife.com/Refrigerator_Oatmeal

Huang: Current status and future trends of high-pressure processing in food industry; Available online 20 July 2016; Food Control 72 (2017).

NSW: NSW Food Authority, Department of Primary Industries, Australia; published January of 2016; NSW/FA/F1254/1601. 



Independent claim 12
Matheny teaches methods of making a raw packaged cold oatmeal mixture, comprising:
a) placing a plurality of raw oats and a liquid in a container (see Step 2); and 
b) sealing the container (see Steps 3-5).

HPP Processing
Matheny does not discuss subjecting the container to a HPP process, as claimed.
Huang also teaches methods of making raw foods, and further provides that HPP provides the benefit of maintaining the organoleptic characteristics and nutritional value of raw foods (section 3.2) and extends shelf life (sections 2.3 and 2.4).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making oatmeal, as the modified teaching above, to include a step of HPP, as claimed, because Huang teaches that HPP processing of raw food provides the benefit of maintaining the organoleptic characteristics and nutritional value of raw foods and extends shelf life.

The modified teaching, in Huang, discussed that HPP processing requires flexible packaging (section 3.0), however, the modified teaching does not discuss the specific packaging option for raw oatmeal.


Miller also teaches HPP of foods and further provides the use of specialized packaging that provides the benefit of the packaged product not been penetrated by HPP material (ab. and para. 0003).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making/packaging foods for HPP processing, as the modified teaching above, to include the use of HPP packaging material, as required for such a process, because Miller illustrates that specialized packaging material for HPP processing provides the benefit of the packaged product not been penetrated by HPP material; and further illustrates that the art finds the use of such packaging materials to be suitable for similar intended uses, including methods of making/packaging foods for HPP processing (see MPEP 2144.07).

HPP process parameters
Pressure: The modified teaching, in Miller, provides HPP process pressures of 30,000 to 130,000 psi (0003), which encompasses a HPP process pressure of 82,000 - 92,000 psi, as claimed.

Temperature: The modified teaching does not discuss the claimed processing temperatures or claimed times.
NSW also teaches methods of HPP food, and further provides that the process temperatures vary from below zero to above 100 °C, which encompasses the claim of 30 to 50                         
                            °
                        
                    F.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food by using a step of HPP, as the modified teaching above, to include the claimed HHP temperature of 30 to 50                         
                            °
                        
                    F, because NSW illustrates that the art finds suitable for similar intended uses, including methods of making food by using a step of HPP (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Dependent claims
As for claim 13, Matheny teaches mixing the plurality of raw oats and the liquid after adding the plurality of raw oats and the liquid to the container.
In the case of mixing the plurality of raw oats and the liquid prior to adding the plurality of raw oats and the liquid to the container, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04.IV.C).
Matheny teaches mixing by shaking the container to combine the ingredients after placing a lid on it (Step 3), and stirring the mixture (Step 4) which is shown to achieve a consistent mixture, which illustrates it is mixed to become uniform (see photos under Step 5). 

As for claim 15, the modified teaching in NSW, provides HPP process times of 
From milliseconds to over 20 minutes (see short article), which encompasses the claim of to completion within 60 minutes or less.

As for claim 17, the modified teaching in NSW, provides HPP process times of 
from milliseconds to over 20 minutes, as discussed above, which encompasses the claim of to completion within 15 minutes or less.

As for claim 18, the modified teaching:
in Miller, provides HPP process pressures of 30,000 to 130,000 psi, as discussed above, which encompasses a HPP process pressure of 87,000 psi, as claimed; and 
in NSW, provides HPP process times of from milliseconds to over 20 minutes, as discussed above, which encompasses the claim of to completion within 5 to 15 minutes.

As for claim 21, the modified teaching, in NSW, provides an HPP process temperature from below zero to above 100 °C, as discussed above, which encompasses the claim of a maximum temperature of 45 °F or less during the HPP process.  

As for claim 22, the modified teaching, in NSW, provides both HPP process temperatures and times of: from below zero to above 100 °C and from milliseconds to over 20 minutes, as discussed above, which encompasses the claim of a temperature of 35 - 45 °F for a time of 5 - 10 minutes.  




As for claim 23, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including a shelf life of at least 40 days when maintained at a temperature of 40°F, the shelf life being measured from the date that the HPP process is completed.  

As for claim 24, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including wherein the oatmeal mixture has an increased viscosity and/or density compared to a control sample comprising the same components and concentrations as the oatmeal mixture, which has not been subjected to the HPP process.  

As for claim 25, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including wherein the oatmeal mixture has density that is 10-20% higher compared to an otherwise identical oatmeal mixture which has not been subjected to the HPP process.  





As for claim 26, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including wherein the oatmeal mixture has density of at least 1.3 g/mL.

Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Raghubeer teaches that HPP processing of foods products with juice (which is encompassed by the claims) have increased shelf life of greater than 4 months (see pg. 9, Key factors for adoption of HPP in food and beverage; item 4).
See Raghubeer: High Pressure Processing of Food and Beverage; AVURE Technologies; published Sept. 2015. 


Response to Arguments
Please see the response to the Affidavit of 1/21/2021, above, which addresses all argument presents.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793